DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted July 21, 2020, has been received and considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "electrical components of the flexible circuit" in line two (2).  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhao (US 2013/0288530).
Regarding claim 1, Zhao teaches a battery connector (battery system connector 100; para. [0040]), comprising:
a flexible circuit (wire harness connector 104) comprising a first set of electrical circuitry (106) connecting to a plurality of energy storage cells, wherein the first set of electrical circuitry terminates at a first connection point at a battery connector (battery terminals) (para. [0036]);

wherein the first connection point and the second connection point are electrically connected (para. [0036]).
Regarding claim 2, Zhao teaches a battery connector wherein prior to terminating in the second connection point, the electrical circuitry is connected through at least one fuse adjacent to the second connection point and within the battery connector (para. [0036]).  
Regarding claim 4, claim 4 is considered product-by-process claim as a result of the limitation “every one of the first connection points in the first plurality of connection points is soldered to a single corresponding one of the second connection points in the second plurality of connection points”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 10
Regarding claim 11, Zhao teaches a method of using a battery connector, comprising:
positioning a flexible circuit comprising a first set of electrical circuitry in contact with a plurality of energy storage cells, wherein the first set of electrical circuitry terminates at a first connection point at the battery connector (para. [0036]);
positioning a second connection point at the battery connector, wherein the second connection point terminates a second set of electrical circuitry from a controller comprising components to control the energy storage cells (para. [0036]); and
electrically connecting the first connection point to the second connection point (para. [0036]).
Regarding claim 12, Zhao teaches a method of using a battery connector wherein prior to terminating in the first connection point, the electrical circuitry is connected through at least one fuse adjacent to the first connection point. (para. [0036]).  
Regarding claim 14, Zhao teaches a method of using a battery connector wherein the first connection point is a first plurality of connection points and the second connection point is a second plurality of connection points and every one of the first connection points in the first plurality of connection points is soldered to a single corresponding one of the second connection points in the second plurality of connection points (paras. [0070] –[0073]; para. [0073] teaches that the electrical connections can be made by soldering).  

Claims 5 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhao (US 2013/0288530).
Regarding claim 5, Zhao teaches a battery connector wherein the first connection point is a first plurality of connection points, wherein the second connection point is a second plurality of connection points, wherein each of the connection points in the second plurality of connection points is connected through a fuse, and wherein every one of the first connection points in the first plurality of connection points is electrically connected to a single corresponding one of the second connection points in the second plurality of connection points (impliedly disclosed via para. [0036]).  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery connector of Zhao wherein the second connection point is a second plurality of connection points, wherein each of the connection points in the second plurality of connection points is connected through a fuse, and wherein every one of the first connection points in the first plurality of connection points is electrically connected to a single corresponding one of the second connection points in the second plurality of connection points in order to permit a plurality of energy storage cells to be connected via the battery connector.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding claim 15, Zhao teaches a method of using a battery connector wherein the first connection point is a first plurality of connection points, wherein the In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2013/0288530).
Regarding claim 6, Zhao is silent regarding a battery connector wherein the at least one fuse in an amperage that is lower than an amperage of fuses of electrical components of the flexible circuit.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery connector of Zhao by incorporating at least one fuse in an amperage that is lower than an amperage of fuses of electrical components of the flexible circuit when doing shuts down an abnormal energy storage cell as a fail-safe measure to prevent damage to the other energy storage cells.  
Regarding claim 8, Zhao is silent regarding a battery connector wherein the second set of electrical circuitry has a first configuration that is different from a second configuration, and wherein the second connection point is standardized so that the first configuration and the second configuration connect to a same design of the second connection point.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery connector of Zhao wherein the second set of electrical circuitry has a first configuration that is different from a second configuration, and wherein the second connection point is standardized so that the first configuration and the second configuration connect to a same design of the second connection point when doing so provides for improved electrical connections.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 16, Zhao is silent regarding a battery connector wherein the at least one fuse in an amperage that is lower than an amperage of fuses of electrical 
Regarding claim 18, Zhao is silent regarding a battery connector wherein the second set of electrical circuitry has a first configuration that is different from a second configuration, and wherein the second connection point is standardized so that the first configuration and the second configuration connect to a same design of the second connection point.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery connector of Zhao wherein the second set of electrical circuitry has a first configuration that is different from a second configuration, and wherein the second connection point is standardized so that the first configuration and the second configuration connect to a same design of the second connection point when doing so provides for improved electrical connections.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claim 1 above, and further in view of Rieg et al. (US 2015/0180094).
Regarding claim 3, Zhao teaches a battery connector wherein the electrical connection of the first connection point and the second connection point is a soldered .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claim 2 above, and further in view of George et al. (US 2021/0359368).
Regarding claim 7, Zhao et al. is silent regarding a battery connector wherein the first set of electrical circuitry that terminates at the first connection point is voltage sensing wires of the flexible circuit.  However, George et at. teaches that it is known in the art for a flexible circuit (flexible printed circuit board 11) to have a set of electrical circuitry that is voltage sensing wires (para. [0054]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claim 6 above, and further in view of Hacker (US 4,845,419).
Regarding claim 9, Zhao is silent regarding a battery connecter where each of the at least one fuses is about two amperes.  However, Hacker teaches that it is known in the art to limit currents to less than two amperes in an electrical circuit (col. 47, lines 19-21).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery connector of Zhao by incorporating at least one fuse that is about two amperes (a one ampere fuse) as taught by Hacker in order to limit the in-rush current to the plurality of energy storage cells (Hacker et al., col. 47, lines 19-21).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claim 11 above, and further in view of Rieg et al. (US 2015/0180094).
Regarding claim 13, Zhao teaches a method of making a battery connector wherein the electrical connection of the first connection point and the second connection .  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claim 12 above, and further in view of George et al. (US 2021/0359368).
Regarding claim 17, Zhao et al. is silent regarding method for using a battery connector wherein the first set of electrical circuitry that terminates at the first connection point is voltage sensing wires of the flexible circuit.  However, George et at. teaches that it is known in the art for a flexible circuit (flexible printed circuit board 11) to .  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claim 16 above, and further in view of Hacker (US 4,845,419).
Regarding claim 19, Zhao is silent regarding a method of using a battery connecter where each of the at least one fuses is about two amperes.  However, Hacker teaches that it is known in the art to limit currents to less than two amperes in an electrical circuit (col. 47, lines 19-21).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using the battery connector of Zhao by incorporating at least one fuse that is about two amperes (i.e., a one ampere fuse) as taught by Hacker in order to limit the in-rush current to the plurality of energy storage cells (Hacker et al., col. 47, lines 19-21).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2013/0288530) in view of George et al. (US 2021/0359368).
Regarding claim 20, Zhao teaches an electrical connector (battery system connector 100; para. [0040]), comprising:
a set of solder points connecting a first set of electrical connections and a second set of electrical connections (para. [0036]; para. [0073] teaches that the electrical connections can be made by soldering),
wherein the flexible circuit is connected to a plurality of energy storage cells (para. [0036]); and
a controller (para. [0036]) comprising components fully capable of control the energy storage cells connected to a second connection point at a battery connector (para. [0036]; where the controller and the wire harness connector are connected).  
Zhao is silent regarding an electrical connector wherein each wire in the first set of wiring is connected to a corresponding wire of a flexible circuit, wherein each wire in the second set a wiring is electrically connected through a corresponding fuse to a controller comprising components to control the energy storage cells.  However, George et at. teaches that it is known in the art for a flexible circuit (flexible printed circuit board 11) to have a set of electrical circuitry that is made of wires (voltage sensing wires, para. [0054]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery connector of Zhao to incorporate a set of electrical circuitry that is wires as taught by George et al., wherein each wire in the first set of wiring is connected to a corresponding wire of a flexible circuit, wherein each wire in the second set a wiring is electrically connected 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724